PER CURIAM.
We affirm the defendant’s conviction. “The determination of a witness’s qualifications to express an expert opinion is peculiarly within the discretion of the trial judge, whose decision will not be reversed absent a clear showing of error.” Floyd v. State, 913 So.2d 564, 575 (Fla.2005)(quoting Ramirez v. State, 542 So.2d 352, 355 (Fla.1989)). We find that clear error has not been demonstrated in this case. Moreover, there was substantial, independent evidence to support the jury’s verdict, and knowing the substance of the witness’s testimony would not have altered the defense’s preparation of its case. Hence, assuming that there was any error in the admission of the testimony, we find such error to be harmless. See State v. DiGuilio, 491 So.2d 1129, 1135 (Fla.1986).
Affirmed.